
	
		II
		110th CONGRESS
		1st Session
		S. 717
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28,
			 2007
			Mr. Akaka (for himself,
			 Mr. Sununu, Mr.
			 Leahy, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To repeal title II of the REAL ID Act of
		  2005, to restore section 7212 of the Intelligence Reform and Terrorism
		  Prevention Act of 2004, which provides States additional regulatory flexibility
		  and funding authorization to more rapidly produce tamper- and
		  counterfeit-resistant driver’s licenses, and to protect privacy and civil
		  liberties by providing interested stakeholders on a negotiated rulemaking with
		  guidance to achieve improved 21st century licenses to improve national
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Identification Security Enhancement
			 Act of 2007.
		2.RepealTitle II of the REAL ID Act of 2005
			 (division B of Public Law 109–13; 49 U.S.C. 30301 note) is repealed.
		3.Driver’s licenses and personal
			 identification cards
			(a)DefinitionsIn this section:
				(1)Driver’s licenseThe term driver’s license
			 means a motor vehicle operator’s license (as defined in section 30301(5) of
			 title 49, United States Code).
				(2)Personal identification cardThe term personal identification
			 card means an identification document (as defined in section 1028(d)(3)
			 of title 18, United States Code) issued by a State.
				(b)Standards for acceptance by Federal
			 agencies
				(1)In general
					(A)Limitation on acceptanceNo Federal agency may accept, for any
			 official purpose, a driver’s license or personal identification card newly
			 issued by a State more than 2 years after the promulgation of the minimum
			 standards under paragraph (2) unless the driver’s license or personal
			 identification card conforms to such minimum standards.
					(B)Date for full conformance
						(i)In generalExcept as provided under clause (ii),
			 beginning on the date that is 5 years after the promulgation of minimum
			 standards under paragraph (2), no Federal agency may accept, for any official
			 purpose, a driver’s license or personal identification card issued by a State
			 unless such driver’s license or personal identification card conforms to such
			 minimum standards.
						(ii)Alternative date for full
			 conformanceIf the Secretary
			 determines that it is impracticable for States to replace all State-issued
			 driver’s licenses and personal identification cards before the deadline set
			 forth in clause (i), the Secretary, in consultation with the Secretary of
			 Transportation, may set a later, alternative deadline to the extent necessary
			 for States to complete such replacement with reasonable efforts.
						(C)State certification
						(i)In generalEach State shall certify to the Secretary
			 that the State is in compliance with the requirements of this section.
						(ii)FrequencyCertifications under clause (i) shall be
			 made at such intervals and in such a manner as the Secretary, with the
			 concurrence of the Secretary of Transportation, may prescribe by
			 regulation.
						(iii)AuditsThe Secretary may conduct periodic audits
			 of each State’s compliance with the requirements of this section.
						(2)Minimum standardsNot later than 12 months after the date of
			 the enactment of this Act, the Secretary, in consultation with the Secretary of
			 Transportation, shall by regulation, establish by minimum standards for
			 driver's licenses or personal identification cards issued by a State for use by
			 Federal agencies for identification purposes that shall include—
					(A)standards for documentation required as
			 proof of identity of an applicant for a driver's license or personal
			 identification card;
					(B)standards for the verifiability of
			 documents used to obtain a driver's license or personal identification
			 card;
					(C)standards for the processing of
			 applications for driver’s licenses and personal identification cards to prevent
			 fraud;
					(D)standards for information to be included on
			 each driver’s license or personal identification card, including—
						(i)the person’s full legal name;
						(ii)the person’s date of birth;
						(iii)the person’s gender;
						(iv)the person’s driver’s license or personal
			 identification card number;
						(v)a photograph of the person;
						(vi)the person’s address of principal
			 residence; and
						(vii)the person’s signature;
						(E)standards for common machine-readable
			 identity information to be included on each driver’s license or personal
			 identification card, including defined minimum data elements;
					(F)security standards to ensure that driver’s
			 licenses and personal identification cards are—
						(i)resistant to tampering, alteration, or
			 counterfeiting; and
						(ii)capable of accommodating and ensuring the
			 security of a photograph or other unique identifier; and
						(G)a requirement that a State confiscate a
			 driver’s license or personal identification card if any component or security
			 feature of the license or identification card is compromised.
					(c)Negotiated rulemaking
				(1)In generalBefore publishing the proposed regulations
			 required by subsection (b)(2) to carry out this title, the Secretary shall
			 establish a negotiated rulemaking process pursuant to subchapter IV of chapter
			 5 of title 5, United States Code (5 U.S.C. 561 et seq.).
				(2)Time requirementThe process described in paragraph (1)
			 shall be conducted in a timely manner to ensure that—
					(A)any recommendation for a proposed rule or
			 report—
						(i)is provided to the Secretary not later than
			 9 months after the date of the enactment of this Act; and
						(ii)includes an assessment of the benefits and
			 costs of the recommendation; and
						(B)a final rule is promulgated not later than
			 12 months after the date of the enactment of this Act.
					(3)Representation on negotiated rulemaking
			 committeeAny negotiated
			 rulemaking committee established by the Secretary pursuant to paragraph (1)
			 shall include equal numbers of representatives from—
					(A)among State offices that issue driver's
			 licenses or personal identification cards;
					(B)among State elected officials;
					(C)the Department of Transportation;
			 and
					(D)among interested parties, including experts
			 in privacy protection, experts in civil liberties and protection of
			 constitutional rights, and experts in immigration law.
					(4)Content of regulationsThe regulations required by subsection
			 (b)(2)—
					(A)shall facilitate communication between the
			 chief driver licensing official of a State, an appropriate official of a
			 Federal agency and other relevant officials, to verify the authenticity of
			 documents, as appropriate, issued by such Federal agency or entity and
			 presented to prove the identity of an individual;
					(B)may not infringe on a State’s power to set
			 criteria concerning what categories of individuals are eligible to obtain a
			 driver’s license or personal identification card from that State;
					(C)may not require a State to comply with any
			 such regulation that conflicts with or otherwise interferes with the full
			 enforcement of State criteria concerning the categories of individuals that are
			 eligible to obtain a driver's license or personal identification card from that
			 State;
					(D)may not require a single design to which
			 driver's licenses or personal identification cards issued by all States must
			 conform; and
					(E)shall include procedures and requirements
			 to protect the privacy rights of individuals who apply for and hold driver's
			 licenses and personal identification cards.
					(F)shall include procedures and requirements
			 to protect the federal and state constitutional rights and civil liberties of
			 individuals who apply for and hold driver’s licenses and personal
			 identification cards;
					(G)shall not permit the transmission of any
			 personally identifiable information except for in encrypted format;
					(H)shall provide individuals with procedural
			 and substantive due process, including promulgating rules and rights of appeal,
			 to challenge errors in data records contained within the databases created to
			 implement this Act;
					(I)shall not permit private entities to scan
			 the information contained on the face of a license, or in the machine readable
			 component of the license, and resell, share or trade that information with any
			 other third parties, nor shall private entities be permitted to store the
			 information collected for any other than fraud prevention purposes;
					(J)shall not preempt state privacy laws that
			 are more protective of personal privacy than the standards, or regulations
			 promulgated to implement this Act; and
					(K)shall neither permit nor require
			 verification of birth certificates until a nationwide system is designed to
			 facilitate such verification.
					(d)Grants to States
				(1)Assistance in meeting federal
			 standardsBeginning on the
			 date a final regulation is promulgated under subsection (b)(2), the Secretary
			 shall award grants to States to assist them in conforming to the minimum
			 standards for driver's licenses and personal identification cards set forth in
			 the regulation.
				(2)Allocation of grantsThe Secretary shall award grants to States
			 under this subsection based on the proportion that the estimated average annual
			 number of driver's licenses and personal identification cards issued by a State
			 applying for a grant bears to the average annual number of such documents
			 issued by all States.
				(3)Minimum allocationNotwithstanding paragraph (2), each State
			 shall receive not less than 0.5 percent of the grant funds made available under
			 this subsection.
				(4)Separate fundingFunds appropriated for grants under this
			 section may not be commingled with other grant funds administered by the
			 Department and may not be used for any purpose other than the purpose set forth
			 in paragraph (1).
				(e)Extension of effective dateThe Secretary may extend the date specified
			 under subsection (b)(1)(A) for not more than 2 years for driver’s licenses
			 issued by a State if the Secretary determines that the State made reasonable
			 efforts to comply with the date under such subsection but was unable to do
			 so.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary $300,000,000 for each of the
			 fiscal years 2007 through 2013 to carry out this Act.
		
